UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4215 DREYFUS PREMIER GNMA FUND, INC. -Dreyfus GNMA Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 04/30 Date of reporting period: 1/31/2012 FORM N-Q Item 1. Schedule of Investments. -2- SSL-DOCS2 70180139v2 STATEMENT OF INVESTMENTS Dreyfus GNMA Fund, Inc. January 31, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes100.4% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Home Equity Loans.1% Equivantage Home Equity Loan Trust, Ser. 1997-1, Cl. A4 7.78 3/25/28 137,918 a 136,838 GE Capital Mortgage Services, Ser. 1999-HE1, Cl. A7 6.27 4/25/29 171,996 167,801 Commercial Mortgage Pass-Through Ctfs..3% GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. F 2.84 3/6/20 2,275,000 a,b Residential Mortgage Pass-Through Ctfs..1% GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 2.75 12/25/34 966,597 a U.S. Government Agencies/Mortgage-Backed99.9% Federal Home Loan Mortgage Corp.: 4.00
